Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “clearing a waste portion of the downstream upper web portion,” recited in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite and vague.  Which element constitutes “a second cylinder…to be engaged by a second clamp?”  Is applicant referring to a second cylinder to element 510…a second clamp 505?  It has been assumed that a first cylinder, a second cylinder, a third cylinder, and a fourth cylinder to refer to elements 415, 510, 705, 805 respectively.
	Claim 10 is indefinite and vague.  What constitutes “clearing a waste portion of the downstream upper web portion?”  In so far the claim is understood as any splice operation cutting any portion of web material meets the limitations of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0847948 A2.
	EP ‘948 teach a method of using the apparatus, as shown in figures 1-13.
	EP ‘948 shows securing a lower web material (12 or 15) in alignment with a first predetermined location (i.e., see arrow direction, figures 10-11), clamping, using one or more clamps (using 68-69 in figure 2 or 110-111 in figures 10-13), an upper web material (12 or 15), separating the web material to into a downstream upper web portion (i.e., when 12 or 15 is in a splice position, claim 10 since it’s splicing the web material cut any portion of the web material) and an upper web portion, causing the clamped downstream upper web portion (using 68-69, see figure 2 or using 110 to move 15 into 111, see figures 10-13) to be extended so that a first side (i.e., splicing face surface) of the downstream upper web portion is in alignment at the first predefined location, and compressing the first side of the downstream upper web portion with a fist side (i.e., splicing face surface) of the lower web (15 or 12) at the first predetermined location; a heat sealing operation (using 65-69 or 110-111 and 113-114, claim 9); a knife edge 71-72 stationary moved by the arms (claims 11-12), see figures 1-13.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al., U.S. Patent No. 8186896 B2.
Frost ‘896 teaches a method of using the apparatus, as shown in figures 1-17.
	Frost ‘896 shows securing a lower web material B in alignment with a first predetermined location (i.e., a splicing area), clamping, using one or more clamps (using 36 and 38), an upper web material A, separating the web material to into a downstream upper web portion (i.e., when it’s entering 16 area, claim 10 since it’s splicing the web material cut any portion of the web material) and an upper web portion, causing the clamped downstream upper web portion (using 36 and 38) to be extended so that a first side (i.e., splicing face surface) of the downstream upper web portion is in alignment at the first predefined location, and compressing the first side of the downstream upper web portion with a fist side (i.e., splicing face surface) of the lower web B at the first predetermined location; a heat sealing operation (i.e., see column 9, lines 34-36, and 58, generally heat seals or any suitable seal can be used, claim 9); a knife edge and when not in use, the knife is stationary  (i.e., see column 9, lines 57, claims 11-12), see figures 1-17.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1-7 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim, especially the concept of four separate cylinders actuating in a certain way as claimed by the applicant.
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, showing a splicing apparatus using a heat seal with a knife.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
5/4/22
/SANG K KIM/Primary Examiner, Art Unit 3654